Citation Nr: 9922194	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-04 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1970.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

In a decision, dated in August 1998, the Board denied the 
instant claim.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 1999, counsel for the appellant and VA 
filed a Joint Motion for Remand.  An Order of the Court dated 
in January 1999 granted the motion and vacated the Board's 
decision of August 1998.  


REMAND

In accordance with the January 1999 Court-adopted Joint 
Motion for Remand, additional development is in order with 
respect to the veteran's claim of entitlement to service 
connection for flat feet. 

In this regard, a remand is required to cure the procedural 
failure to notify the appellant and his representative of the 
scheduling of a requested travel Board hearing as mandated by 
38 C.F.R. §§ 19.76 and 20.700 (1998).  

The Board observes that the appellant submitted his VA Form 9 
in January 1997, requesting a hearing before the traveling 
section of the BVA.  The appellant's VA Form 9 shows that his 
address was listed as "[redacted]".  The RO 
acknowledged the appellant's request by written 
correspondence, dated in February 1997, in which his address 
was correctly listed as "[redacted]".  
The travel Board hearing was scheduled for November 3, 1997 
at the Cleveland, Ohio RO.  On October 8, 1997, the RO 
notified the appellant, by written correspondence, that a 
travel Board hearing had been scheduled on the specified 
date, but mistakenly listed the appellant's address as 
"[redacted]".  This letter was also 
incorrectly forwarded to the American Legion, mistakenly 
indicating them as the appellant's accredited representative.  
A copy of the RO October 1997 notification letter, included 
in the claims folder, indicates that the appellant was a "no 
show" for his scheduled hearing.  The appellant's copy of 
the letter was returned to the RO on October 30, 1997.  The 
claims folder does not show that the appellant and his 
attorney were thereafter properly notified of the travel 
Board hearing scheduled for November 3, 1997.  

In order to rectify the foregoing procedural defect, the RO, 
pursuant to 38 C.F.R. §§ 19.76 and 20.700, is requested to 
reschedule the veteran for a travel Board hearing by 
notifying him at his correct address.  

Therefore, this case is REMANDED for the following action:

1.	Pursuant to 38 C.F.R. §§ 19.76 and 
20.700 (1998), the appellant must be 
rescheduled to appear before a hearing 
conducted by a traveling Member of the 
Board appearing at the RO.  Further, the 
Board emphasizes that the travel Board 
hearing notification letter must be sent 
to the veteran's address at:  [redacted]
[redacted].  The travel Board 
notification letter must also be 
forwarded to the veteran's representative 
listed on the cover page of this Remand.

2.	Following completion of the foregoing, 
the RO must review the claims file to 
ensure that all of the foregoing 
development has been completed in full.  
If the requested development is not in 
complete compliance with the instructions 
provided above, appropriate action must 
be taken.

Upon completion of the above development, the RO should 
readjudicate the issue on appeal in light of all of the 
evidence of record.  If the determination remains adverse to 
the veteran, he and his attorney should be furnished with a 
supplemental statement of the case and be given an 
opportunity to respond.  The purpose of this REMAND is to 
protect the appellant's right to due process.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



